Case 2:85-cv-04544-DMG-AGR Document 1134-11 Filed 06/21/21 Page 1 of 3 Page ID
                                 #:43296




                   EXHIBIT M

        REDACTED
       VERSION OF
       DOCUMENT
     PROPOSED TO BE
    FILED UNDER SEAL
     Case 2:85-cv-04544-DMG-AGR Document 1134-11 Filed 06/21/21 Page 2 of 3 Page ID
                                      #:43297



 1    I,                               , declare as follows:
 2
 3    1.      This declaration is based on my personal knowledge. If called to testify in this
 4    case, I would testify competently about these facts.
 5    2.      I am 14 years old. I am from Honduras.
 6 3.         I arrived in the United States around the beginning of April 2021.
 7
 8 Pecos Emergency Intake Site
 9    4.      I have been at the Pecos Emergency Intake Site in Pecos, TX since about April 8,
10    2021.
11    5.      My family friend is applying to be my sponsor. He is a friend of my parents. I met
12    him in person two years ago. He lives in Virginia. I think he lives there with his wife
13    and kids. He and I have a good relationship. We kept in touch by phone over the past
14 two years.
15 6.         Last Thursday, the staff told me that I have been assigned a case manager, but I
16 have never met the case manager. I was not given any contact information for the case
17 manager, but I would like to be able to talk to them. I don’t know if I am allowed to
18 speak with my case manager. If I could speak with the case manager, I would ask them,
19 “When will I be able to leave?” The staff told me that the case manager would send
20 paperwork to my sponsor and that fingerprints would be needed. The staff said that my
21 case manager needed to upload all of the paperwork and submit it for approval, and then
22 the president would need to approve it. Before last week, I hadn’t spoken with anyone
23 about my case.
24 7.         I am allowed to call my family friend and my family every six or seven days.
25 When I speak to my family friend, he has told me that he has completed all the
26 paperwork and submitted his fingerprints. He told me that he submitted the fingerprints
27 last Thursday. I think we are just waiting for the president to approve my case. I don’t
28 know whether my family friend has spoken with my case manager or any staff.
Case 2:85-cv-04544-DMG-AGR Document 1134-11 Filed 06/21/21 Page 3 of 3 Page ID
                                 #:43298



 I                                                                                    on this

 2
 J

 4

 5

 6

 7

 I
 9

10                             CERTIFICATE OF TRANSLATION
1t   My narne is                                      L                               am

12   fluer$ in both the        and Spanish languages and I translated the foregoing

13   declaration from English to Spanish to the best of my abilities.
l4
15   Dated:   1)rtru      4, UU
16

t7
18

19

20
2t
22
l3
24
25

76

27

28
